DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination
Claims 1, 5, 10 and 14 have been amended

Response to Arguments
Applicant's arguments filed in the request for continued examination filed 3/18/2022 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 10-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0288396 A1) in view of Gao et al (US 2019/0037496 A1).

Regarding claim 1, Park teaches a wake-up packet sending method (Park: Fig. 5), comprising: 
obtaining, by a wake-up packet sending apparatus, a wake-up packet (WUP), wherein the WUP comprises a preamble sequence (Park: Fig. 5; [0010]-[0012], [0021], transmitting WUP comprising a sync comprising a sequence) and, and wherein: 
the preamble sequence comprises N consecutive first sequences S, wherein N is an integer greater than or equal to 2, and wherein the N consecutive first sequences S are used to indicate that a data rate used for a WUP payload of the WUP is a first value (Park: Fig. 5; [0010]-[0012], [0031], sync field comprising a repeated first sequence indicating a first data rate); or 
the preamble sequence comprises a second sequence M, wherein the second sequence M is used to indicate that a data rate used for the WUP payload of the WUP is a second value, and wherein the second sequence M and a first sequence S are in a bit logical negation relationship (Park: Fig. 5: [0010]-[0012],[0021], the sync comprising a second sequence/M that is a complementary sequence of the first sequence/S and indicating a second data rate); and 
sending, by the wake-up packet sending apparatus, the WUP to wake up a main receiver of a receiving apparatus (Park: Fig. 5; [0010]-[0012], [0021]-[0022]). 

Gao teaches preamble sequence having a synchronization and automatic gain control (AGC) adjustment function (Gao: Figs. 1 and 3; [0033], preamble having AGC and frequency and timing synchronization functions).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park wherein the preamble sequence has a synchronization and automatic gain control (AGC) adjustment function as disclosed by Gao to provide synchronization in 802.11 network (Gao: Abstract, [0033]).
Regarding claim 10, Park teaches a wake-up packet sending apparatus (Park: Fig. 5), comprising: at least one processor, the at least one processor configured to obtain a wake-up packet, (WUP), wherein the WUP comprises a preamble sequence (Park: Fig. 5; [0010]-[0012], [0021], transmitting WUP comprising a sync comprising a sequence), and wherein: 
the preamble sequence comprises N consecutive first sequences S, wherein the N consecutive first sequences S are used to indicate that a data rate used for a WUP payload of the WUP is a first value (Park: Fig. 5; [0010]-[0112], [0031], sync field comprising a repeated first sequence and indicating a first data rate); or 
the preamble sequence comprises a second sequence M, wherein the second sequence M is used to indicate that a data rate used for the WUP payload of the WUP is a second value, and wherein the second sequence M and a first sequence S are in a Park: Fig. 5: [0010]-[0012],[0021], the sync comprising a second sequence/M that is a complementary sequence of the first sequence/S and indicating a second data rate); and 
a transceiver, the transceiver configured to send the WUP to wake up a main receiver of a receiving apparatus (Park: Fig. 5; [0010]-[0012], [0021]-[0022]).
Park does not explicitly disclose the preamble sequence having a synchronization and automatic gain control (AGC) adjustment function.
Gao teaches preamble sequence having a synchronization and automatic gain control (AGC) adjustment function (Gao: Figs. 1 and 3; [0033], preamble having AGC and frequency and timing synchronization functions).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park wherein the preamble sequence has a synchronization and automatic gain control (AGC) adjustment function as disclosed by Gao to provide synchronization in 802.11 network (Gao: Abstract, [0033]). 
Regarding claims 2 and 11, Park teaches wherein: the first sequence S has a length of 32 bits, and the first sequence S is [1 0 1 0 0 1 0 0 1 0 1 1 1 0 1 1 0 0 0 1 0 1 1 1 0 0 1 1 1 0 0 0] (Park: [0026]). 
Regarding claims 3 and 12, Park teaches wherein a time of each bit in the first sequence S is 2 microseconds (Park: [0025]).  
Regarding claims 4 and 13, Park teaches wherein the first value is 62.5 kbps, and wherein the second value is 250 kbps (Park: [0024]). 
Regarding claim 19, Park teaches wherein the WUP comprises a legacy preamble, the preamble sequence, and a WUP payload in order, the legacy preamble uses 20 MHz bandwidth, and bandwidth of the preamble sequence and bandwidth of the WUP payload are less than 20 MHz (Park: Fig. 14). 
 
Regarding claim 20, Park teaches wherein a quantity of 0 is the same as a quantity of 1 in the preamble sequence (Park: [0026]-[0028]).


Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0288396 A1) in view of Gao et al (US 2019/0037496 A1) in further view of Sakoda (US 2005/0210157 A1).

Regarding claim 5, Park teaches a wake-up packet receiving (Park: Fig. 5) method, comprising: 
receiving, by a receiving apparatus, a wake-up packet (WUP) (Park: Fig. 5; [0010]-[0012], [0022], [0097], receiving device receive the WUP packet); 
performing correlation processing on a sequence in the received WUP and a third sequence T stored in the receiving apparatus (Park: [0022], the receiving device performs a cross-correlation of the received WUP packet using the first sequence/T) , and 
Park: Fig. 5; [0010]-[0112], [0031], sync field comprising a repeated first sequence/S indicating a first data rate), wherein the second sequence M is used to indicate that a data rate used for the WUP payload of the WUP is a second value, wherein the second sequence M and a first sequence S are in a bit logical negation relationship (Park: Fig. 5: [0010]-[0012],[0021], the sync comprising a second sequence/M that is a complementary sequence of the first sequence/S and indicating a second data rate), wherein N is an integer greater than or equal to 2 (Park: [0031], repetition of the first sequence), and wherein T meets one of the following relationships: T=S*2-1, T=[N consecutive Ss]*2-1, T=M*2-1, or T=[N consecutive Ms]*2-1 (Park: [0488], the receiver performs cross-correlation by using a sequence (T) that is formed by converting 0 to -1 in the original sequence (S); this is equivalent to T=S*2-1 as also described in Applicant’s specification in [0070]). 
Park does not explicitly disclose determining that the sequence in the WUP is a wake-up preamble sequence based on a correlation processing result.
Sakoda teaches determining that the sequence in the WUP is a wake-up preamble sequence based on a correlation processing result (Sakoda: Fig. 4; [0200]-[0203], determining a preamble is present based on correlation value exceeding a threshold; see also [0198]-[0199]).

Park in view of Sakoda does not explicitly disclose the wake-up preamble sequence has a synchronization and automatic gain control (AGC) adjustment function.
Gao teaches wake-up preamble sequence having a synchronization and automatic gain control (AGC) adjustment function (Gao: Figs. 1 and 3; [0033], preamble having AGC and frequency and timing synchronization functions).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park in view of Sakoda wherein the wake-up preamble sequence has a synchronization and automatic gain control (AGC) adjustment function as disclosed by Gao to provide synchronization in 802.11 network (Gao: Abstract, [0033]).

Regarding claim 14, Park teaches a wake-up packet receiving apparatus, comprising: 
a transceiver, the transceiver configured to receive a data packet (Park: Fig. 5); and at least one processor, the at least one processor configured to: 
perform correlation processing on a sequence in the received data packet and a third sequence T stored in the receiving apparatus (Park: [0022], the receiving device performs a cross-correlation of the received WUP packet using the first sequence/T), and 
Park: Fig. 5; [0010]-[0112], [0031], sync field comprising a repeated first sequence/S indicating a first data rate), 
wherein the second sequence M is used to indicate that a data rate used for the WUP payload of the WUP is a second value, wherein the second sequence M and the first sequence are in a bit logical negation relationship (Park: Fig. 5: [0010]-[0012],[0021], the sync comprising a second sequence/M that is a complementary sequence of the first sequence/S and indicating a second data rate), wherein N is an integer greater than or equal to 2 (Park: [0031], repetition of the first sequence), and wherein T meets one of the following relationships: T=S*2-1, T=[N consecutive Ss]*2-1, T=M*2-1, or T=[N consecutive Ms]*2-1 (Park: [0488], the receiver performs cross-correlation by using a sequence (T) that is formed by converting 0 to -1 in the original sequence (S); this is equivalent to T=S*2-1 as also described in Applicant’s specification in [0070]).
Park does not explicitly disclose determining that the sequence in the WUP is a wake-up preamble sequence based on a correlation processing result.
Sakoda teaches determining that the sequence in the WUP is a wake-up preamble sequence based on a correlation processing result (Sakoda: Fig. 4; [0200]-[0203], determining a preamble is present based on correlation value exceeding a threshold; see also [0198]-[0199]).

Park in view of Sakoda does not explicitly disclose the wake-up preamble sequence has a synchronization and automatic gain control (AGC) adjustment function.
Gao teaches wake-up preamble sequence having a synchronization and automatic gain control (AGC) adjustment function (Gao: Figs. 1 and 3; [0033], preamble having AGC and frequency and timing synchronization functions).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park in view of Sakoda wherein the wake-up preamble sequence has a synchronization and automatic gain control (AGC) adjustment function as disclosed by Gao to provide synchronization in 802.11 network (Gao: Abstract, [0033]).
Regarding claims 6 and 15, Park wherein the determining that the sequence in the WUP is a wake-up preamble sequence based on a correlation processing result comprises: when an absolute value of either a maximum value or a minimum value of the correlation processing result is greater than or equal to a threshold, determining that the wake-up preamble sequence is correctly detected (Sakoda: Fig. 4; [0200]-[0203], determining a preamble is present based on correlation value exceeding a threshold; see also [0198]-[0199]); and determining whether the N consecutive first sequences S or the second sequence M are or is received by determining a plus/minus Park:[0022]-[0024], [0487]-[0488], determining the sequence and data rate based on the sign of the cross-correlation value). 
Regarding claims 7 and 16, Park teaches wherein: the first sequence S has a length of 32 bits, and the first sequence S is [1 0 1 0 0 1 0 0 1 0 1 1 1 0 1 1 0 0 0 1 0 1 1 1 0 0 1 1 1 0 0 0] (Park: [0026]). 
Regarding claims 8 and 17, Park teaches wherein a time of each bit in the first sequence S is 2 microseconds (Park: [0025]). 
Regarding claims 9 and 18, Park teaches wherein the first value is 62.5 kbps, and wherein the second value is 250 kbps (Park: [0024]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478